Citation Nr: 0838933	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  06-34 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The veteran had active service from May 1983 until May 1990, 
with subsequent service in the Air Force Reserves. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The veteran perfected an appeal with respect to his claim for 
entitlement to service connection for tinnitus.  However, 
service connection was granted for this claim in a February 
2008 rating decision.  Therefore, the issue is no longer in 
appellate status.  


FINDING OF FACT

Bilateral hearing loss was not manifested during service and 
the veteran is not currently shown to have a hearing loss 
disability for VA purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3,159 3.303, 
3.304, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, as well 
as service treatment records, and VA treatment records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).




Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  
The RO provided the appellant pre-adjudication notice by 
letter dated in December 2004.

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).
  
As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the veteran, whereas VA has 
obtained service treatment records, assisted the veteran in 
obtaining evidence, and provided the veteran with a VA 
audiological examination in January 2008.  

Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file, and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.    

 

Service Connection

The veteran contends that his bilateral hearing loss is the 
result of duties he performed as a Russian Linguist during 
service.  The veteran's DD Form 214 shows that he worked as a 
Slavic Crypto Linguist.  He further contends that his 
position required him to increase the volume on his headsets 
to extreme levels in order to properly and accurately discern 
the content of the transmissions.  The veteran does not 
concede any significant post-service or recreational noise 
exposure.  In addition, he believes that his hearing was 
initially damaged in service and continued to worsen 
subsequently.      

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 and 1131.  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  Id.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§3.307(a), 3.309(a).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Applicable regulations provide that hearing impairment is 
considered to be a disability when the auditory threshold 
level in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 CFR § 3.385.  Moreover, it is noted 
that the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  Regulation 38 C.F.R. § 3.385 does not necessarily 
preclude service connection for hearing loss that first met 
the regulation's requirements after service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who 
seeks to establish service connection for a current hearing 
disability must show, as is required in a claim for service 
connection for any disability, that a current disability is 
the result of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  38 
U.S.C.A.  § 1110; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 
Vet. App. at 159-60.

The veteran's service treatment records include a November 
1982 induction examination reflecting normal hearing per 
Hensley.  Subsequent audiometric testing performed in 
September 1985, March 1986, April 1988, and December 1989 
continued to reflect normal hearing acuity.  Upon separation 
examination in November 1991, hearing was again normal, and 
the veteran denied any complaints in a report of medical 
history completed at that time.  

 including his induction physical examination in November 
1982, contain no evidence of complaints, treatment, or 
diagnosis for bilateral hearing loss.  Moreover, his service 
treatment records demonstrate the presence of normal hearing 
bilaterally, including, audiological testing performed in.   

Following separation from active service, the record contains 
medical records associated with his Reserves service.  
Specifically, the veteran was afforded non-flying 
examinations, which included audiological testing.  Such 
testing results, shown in November 1991 and January 1997, 
revealed normal hearing bilaterally.  

The appellant underwent a VA audiological examination in 
January 2008, in which pure tone thresholds, in decibels, 
were as follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
0
15
10
5
0
LEFT
0
5
5
5
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear. 

The examiner diagnosed the veteran with clinically normal 
bilateral hearing.

The evidence shows that the veteran has clinically normal 
bilateral hearing, and thus does not have a current 
disability as defined by VA regulations.                      
38 C.F.R. § 3.385.  The Board notes that a service connection 
claim must be accompanied by evidence which establishes that 
the claimant currently has a disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The Board acknowledges 
veteran's contentions of hearing loss, however, service 
connection for bilateral hearing loss is not warranted in the 
absence of proof of a current disability as defined by the 
VA.     

 In light of the aforementioned, the Board concludes that 
service connection for bilateral hearing loss be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the veteran's claim. As such, the 
benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).       







ORDER

Service connection for bilateral hearing loss is denied.



_________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


